Citation Nr: 0722340	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus for the period from January 12, 1993, 
to May 8, 2001.

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of upper and lower extremities, from May 8, 2001, 
to May 3, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of the upper extremities from May 3, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

6.  Entitlement to a service connection for residuals of a 
cerebral vascular accident secondary to service-connected 
diabetes mellitus.

7.  Entitlement to a service connection for kidney failure 
secondary to service-connected diabetes mellitus.

8.  Entitlement to a service connection for heart disease 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2004.  The 
veteran's case was remanded for additional development in 
April 2005.  The case is again before the Board for appellate 
review.

By a June 2002 rating decision, the RO granted service 
connection for diabetes mellitus type II and assigned a 40 
percent evaluation, effective from July 9, 2001.  In a March 
2004 rating decision, the RO assigned a 20 percent evaluation 
for the service-connected diabetes mellitus type II, 
effective from January 12, 1993, and assigned the 40 percent 
evaluation for diabetes mellitus type II with peripheral 
neuropathy of the bilateral upper and lower extremities and 
erectile dysfunction, effective from May 8, 2001.  By a 
September 2006 rating decision, the Appeals Management Center 
(AMC) re-characterized the issue as diabetes mellitus with 
erectile dysfunction and assigned a 20 percent disability 
rating effective from May 3, 2006.  Separate 10-percent 
ratings for peripheral neuropathy of the right and left lower 
extremity were also assigned.  Inexplicably, peripheral 
neuropathy of the upper extremities that had previously been 
included in the 40 percent rating was not included as part of 
disability for which the 20 percent rating was assigned.  The 
Board has included it in the characterization of the issue.  
Also, because separate ratings were assigned for peripheral 
neuropathy of the lower extremities, and because this 
disability was part of the issue previously developed for 
appellate review, the question of higher ratings for 
peripheral neuropathy of the lower extremities is now before 
the Board.

(With the exception of the kidney and heart service 
connection claims, the issues on appeal will be addressed in 
a remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have kidney failure.

2.  The veteran does not have heart disease.


CONCLUSIONS OF LAW

1.  The veteran does not have kidney failure that is 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The veteran does not have heart disease that is 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran is service connected for diabetes 
mellitus.  He claims that he has kidney failure and heart 
disease as a result of his service-connected diabetes 
mellitus.  

Associated with the claims file are private treatment reports 
from Ochsner Clinic dated from September 1988 to August 1989.  
The records are negative for any reference to a diagnosis of 
or treatment for kidney failure or heart disease.  

Private treatment reports from Lovelace Medical Center, dated 
from April 1985 to August 2001, are negative for any 
reference to a diagnosis of or treatment for kidney failure 
or heart disease.  In June 1998 the veteran was noted to have 
mild albuminuria based on the results of an elevated 
microalbumin level.  A June 2000 chest x-ray revealed no 
acute cardiopulmonary disease.  A July 2000 exercise stress 
echocardiogram revealed no angina with borderline 
electrocardiogram (EKG) changes at a high workload.  Normal 
resting and stress left ventricular function were also 
reported.  In a December 2002 letter, one of the veteran's 
treating physicians reported that the veteran had been a 
patient since 1983 and suffered from insulin dependent 
diabetes since 1983.  She noted that the veteran had also 
been treated for high cholesterol, high blood pressure, 
kidney problems, neuropathy of the hands and feet, impotence, 
depression, and retinopathy, which were all complications of 
the veteran's diabetic condition.

Also associated with the claims file are VA outpatient 
treatment reports dated from March 1975 to July 2006.  In 
October 2001 the veteran was seen for a follow-up on recent 
laboratory studies.  The examiner said there was some 
confusion as to the veteran's renal function.  The examiner 
noted that the veteran had positive protein on a routine 
urinalysis but on a subsequent urinalysis it was negative.  
His microalbumin was normal except for an elevated 
microalbumin (ma)/blood urea nitrogen (BUN) ratio.  His 
BUN/creatinine level was normal.  No renal dysfunction was 
reported.  In January 2003 a twenty-four hour 
electrocardiogram Holter monitor was noted to be entirely 
normal with no evidence of arrhythmia.  In a March 2003 
letter from one of the veteran's treating physician's at VA, 
the veteran was noted to have been treated for 
hyperlipidemia, hypertension, neuropathy of the hands and 
feet, impotence, depression, kidney failure, and retinopathy 
due to his diabetic condition.  An October 2003 
echocardiogram was noted to be essentially normal.  Chest x-
rays obtained in January 2004 revealed no radiographic 
evidence of active disease.  In a letter dated in March 2004, 
one of the veteran's treating physicians reported that the 
veteran was treated for type I diabetes, post-traumatic 
stress disorder (PTSD), hypertension, blackouts, depression, 
and stroke.  She noted that due to his long-term diabetic 
condition and his age, the veteran experienced other medical 
complications such as kidney failure, non-proliferative 
diabetic retinopathy, neuropathy of the hands and feet, 
paralysis of the left side of the body, hyperlipidemia, and 
increased hearing loss.  In November 2003 the veteran was 
noted to have a structurally normal heart per an October 2003 
echocardiogram and an unremarkable Holter report in 2003.  A 
March 2004 computed tomography (CT) scan of the thorax was 
noted to be normal.  A January 2005 addendum revealed that 
laboratory results from the same month were reviewed and 
revealed normal cardiac enzymes and a normal EKG sinus rhythm 
was reported.  The veteran's albumin level was within the 
reference range at that time.  

The veteran testified at a Travel Board hearing in September 
2004.  The veteran testified that he had been prescribed 
medication for his kidneys.  He said he had pain on urination 
and back pain.  He said he was unsure what his prognosis was 
with regard to the kidney disability.  With regard to the 
claimed heart disability, the veteran said he failed a stress 
test at Lovelace [Medical Center].  He said he had not taken 
a stress test at VA.  When asked what types of problems were 
manifested by his heart disease, the veteran reported that he 
had a mild stroke in September 2000.  The veteran said he was 
unsure of the exact diagnosis of his heart disability.  

Associated with the claims file is a favorable Social 
Security Administration (SSA) decision dated in December 
2004.  The veteran was granted benefits based on a diagnosis 
of diabetes mellitus type I with secondary neuropathy and 
retinopathy, and mental impairments.  A number of other 
medical problems were listed as contributing conditions.  No 
kidney disease or heart disease was referenced.  

The veteran was afforded a VA examination in May 2006 to 
assess his claimed kidney failure.  The examiner reviewed the 
results of laboratory tests and reported that the veteran's 
hemoglobin A1C, BUN, creatinine, and kidney function were all 
within the normal range.  A urinalysis was within normal 
limits.  The veteran was not diagnosed with any kidney 
dysfunction.  

The veteran was also afforded a VA examination in May 2006 to 
assess his claimed heart disability.  The examiner reviewed 
the claims file and the veteran's medical records.  The 
examiner noted that the veteran had not been diagnosed with 
any valvular heart disease, endocarditis, pericarditis, 
syphilitic heart disease, or atherosclerotic heart disease.  
He had no history of myocardial infarction or any history of 
cardiac surgical procedures.  He was diagnosed with 
hypertension three to four years prior to the examination.  
The veteran reported severe chest pain and shortness of 
breath on one occasion in 2004 or 2005.  He also said he got 
short of breath with "chest pains" after walking one block.  
Physical examination revealed normal sinus rhythm with no 
murmur, rub, click, or gallop.  There was no organomegaly on 
abdominal palpation.  There was no peripheral edema.  
Peripheral pulses in the upper and lower extremities were 
normal.  Auscultation revealed normal breath sounds with no 
rales.  The examiner reviewed chest x-rays which showed 
cardiac silhouette and mediastinal contour within normal 
limits.  A CT scan of the thorax performed in March 2004 
indicated that the veteran's heart and pericardium were 
within normal limits.  The examiner did not find evidence of 
cardiac disease.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no confirmed 
diagnosis of kidney failure or heart disease.  Private 
treatment reports from Lovelace Medical Center reveal that 
the veteran was noted to have mild albuminuria in June 1998.  
No chronic kidney disability was diagnosed.  In October 2001 
a VA physician said there was some confusion as to the 
veteran's renal function.  The examiner noted that the 
veteran had positive protein on a routine urinalysis but on a 
subsequent urinalysis it was negative.  His microalbumin was 
normal except for an elevated ma/BUN ratio.  His 
BUN/creatinine level was normal.  No renal dysfunction was 
diagnosed.  When the veteran was examined by VA in May 2006 
to assess his claimed kidney failure, the examiner reviewed 
the results of laboratory tests and reported that the 
veteran's hemoglobin A1C, BUN, creatinine, and kidney 
function were all within the normal range.  A urinalysis was 
within normal limits.  The veteran was not diagnosed with any 
kidney dysfunction.  

Similarly, a June 2000 chest x-ray obtained at Lovelace 
Medical Center revealed no acute cardiopulmonary disease.  A 
July 2000 exercise stress echocardiogram revealed no angina 
with borderline electrocardiogram changes at a high workload.  
Normal resting and stress left ventricular function were 
reported.  VA treatment reports reveal that in January 2003 a 
twenty-four hour electrocardiogram Holter monitor was noted 
to be entirely normal with no evidence of arrhythmia.  An 
October 2003 echocardiogram was noted to be essentially 
normal.  Chest x-rays obtained in January 2004 revealed no 
radiographic evidence of active disease.  A March 2004 CT 
scan of the thorax was normal.  In January 2005 laboratory 
results revealed normal cardiac enzymes and a normal EKG 
sinus rhythm was reported.  At the time of the May 2006 
cardiac VA examination the examiner noted that the veteran 
had not been diagnosed with any valvular heart disease, 
endocarditis, pericarditis, syphilitic heart disease, or 
atherosclerotic heart disease.  He had no history of 
myocardial infarction or any history of cardiac surgical 
procedures.  The examiner reviewed chest x-rays which showed 
that the cardiac silhouette and mediastinal contour were 
within normal limits.  A CT scan of the thorax performed in 
March 2004 indicated that the veteran's heart and pericardium 
were within normal limits.  The examiner did not find 
evidence of cardiac disease.  

Absent a current diagnosis of kidney failure or heart 
disease, an award of service connection is not warranted.  
Although there has been some question raised regarding kidney 
or heart function, especially after certain tests, the 
question has not been answered by a diagnosis of disease.  In 
fact, when pressed to diagnose, no examiner has concluded 
that the veteran has any disease of either organ.  The 
preponderance of the evidence is therefore against these 
claims.

In deciding these two issues, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in March 2003 and June 
2003.  He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that he wanted 
the RO to obtain on his behalf.  The RO notified the veteran 
of the evidence/information required to substantiate his 
claims again in July 2005.  He was informed of the elements 
to satisfy in order to establish secondary service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The veteran was not informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  However, the amendment merely sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  Here, as noted above, no 
worsening due to service-connected disability has been shown.  
Moreover, the new provision is more restrictive than the 
older version of 38 C.F.R. § 3.310 and is consequently less 
favorable to claimants.  Therefore, the Board finds that 
failure to notify the veteran of the amendment does not 
require remand.  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in an October 2006 letter and in September 
2006 and January 2007 supplemental statements of the case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA outpatient treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that secondary service connection 
should be granted and there is no indication that any medical 
records relied up by SSA are relevant to the these issues.  
The Board is not aware of any outstanding evidence.


ORDER

Entitlement to a service connection for kidney failure 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for heart disease secondary 
to service-connected diabetes mellitus is denied.


REMAND

As noted above, a favorable Social Security Administration 
decision dated in December 2004 was associated with the 
claims file.  The veteran was granted benefits based on a 
diagnosis of diabetes mellitus type I with secondary 
neuropathy and retinopathy, and mental impairments.  A number 
of other medical problems were listed as contributing 
conditions, including the residual effects of a cerebral 
vascular accident in 1999.  It is not clear that the medical 
records which the SSA relied upon in promulgating its 
decision were associated with the claims file.  Many VA 
records have been obtained and while the Board does not doubt 
that SSA relied on many of these, all of the records relied 
on by SSA should be sought.  Because these treatment reports 
appear likely to be relevant to the issue of entitlement to 
increased ratings for diabetes mellitus with peripheral 
neuropathy and the issue of entitlement to service connection 
for residuals of a cerebral vascular accident secondary to 
service-connected diabetes mellitus, SSA must be contacted 
and requested to provide a copy of all medical records relied 
on by the SSA in awarding benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
his diabetes mellitus, peripheral 
neuropathy, and any residuals of a 
cerebral vascular accident.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of treatment records.  The RO should 
obtain all VA treatment records 
prepared since July 2006.  

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
and award of Social Security 
benefits.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  Consideration should be 
given to whether separate 
compensable ratings are warranted 
for peripheral neuropathy of the 
upper extremities.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


